NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DAVID LEE SMITI~I,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee.
! 2012-507-4
Appea1 from the United States Court of Federal
Claims in case no. 10-CV-218, Judge Edward J. Damich.
ON MOTION
ORDER
David Lee Srnith moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

SMITH V. US
2
FoR THE COURT
 2 1  /s/ Jan H0rbaly
Da1:e J an H0rba1y
cc: David Lee Sn1ith
S
Jennifer Dover Spriggs, Esq.
C1erk
Fl LED
U.S. CUURT DF APPEAI.S FOR
THE FEDERAL ClRCUl`|`
|‘1AR 21-2012
JAN HORBALV
. CLERK